Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 14 and 20 are independent.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 recite “One or more computer readable storage media configured to store instructions thereon…”; the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media.  See MPEP 2111.01.  The Specification fails to provide a specific definition for “computer readable storage media” that excludes 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are abstract idea without significantly more. 
Independent claim 1 recites generating “a plurality of entities” and “relationships between the plurality of entities” based on the received “building metadata” for “generating “a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities”.
Step 1: Statutory Category: The claim recites a series of steps and, therefore, is a process. 
Step 2A - Prong 1: Judicial Exception: The claim as a whole recites a process of generating string based on the observation of the input strings that under its broadest reasonable interpretation, covers performance of the limitation in the mind despite the fact that the claim uses generic computer components for implementing the mental process.  For example, if an individual is going to build or remodel a guess room in his/her property, the individual thinks about the type of objects needed for the room and how the objects such as door and a lock for the door can be related to each other based on a particular type of a door and a particular type of a lock. The individual might use a pen and paper for sketching the room and noting all objects that he/she thought about on the paper. 
The mere recitation  of “one or more memory devices storing instructions” for implementing the claim in terms of  receiving, generating, determining and generating steps do not take the claim out of the mental process. Accordingly, the claim recites an 
Step 2A - Prong 2: Integration into a Practical Application: This judicial exception is not integrated into a practical application. In particular, the claim recite using “one or more memory devices storing instructions” for receiving, generating, determining and generating steps at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the elements such as receiving, generating, determining and generating do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Inventive Concept: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, generating, determining and generating using a computer device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Independent claims 14 and 20 are similar to claim 1 and rejected under the same rationale as claim 1.  
Dependent claims 2-13 and 15-19 included limitations of claim 1; therefore, they fall within the “Mental Processes” grouping of abstract ideas. The additional features such as using a single reserved character for showing relationship (claims, 2, 15); using type character for showing entity type and its instances (claims 3-4); using a name as a fully qualified name  (claims 5, 18); using separation characters for separating entities (claims, 6, 11, 19); user enters entity names (claims 7-8); entities have an entity name and identifier (claims, 9, 16); identifying relationship from building information model (claim 10); a predefined entity type hierarchy of building, floor, room, equipment, data 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sit, Pub. No.: US 2006/0136179 (Sit). 
Sit teaches:
Claim 1.	A building system of a building, the building system comprising one or more memory devices storing instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
receive building metadata, the building metadata describing a plurality of components of the building; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls) 
generate, based on the building metadata, a plurality of entities, each of the plurality of entities representing one of the plurality of components; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls; the generated expression is related to identified components/objects/entities)
determine, based on the building metadata, relationships between the plurality of entities; and (¶¶ 31-32, 39, identified objects “can be in a relationship with each other”)  
generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities. (¶¶ 7, 31, 33, 39, 56, a database/library of expressions is a universal building schema wherein an expression “can effectively represent a general or abstract criterion which may be applied to different blueprints as well as one which is specific to a particular blueprint” for identifying and evaluating objects/entities  A, B and C, etc., and their relationships in a blueprint) 

Claim 14.	A method comprising:
receiving, by a processing circuit, building metadata, the building metadata describing a plurality of components of a building; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the 
generating, by the processing circuit, based on the building metadata, a plurality of entities, each of the plurality of entities representing one of the plurality of components; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls; the generated expression is related to identified components/objects/entities)
determining, by the processing circuit, based on the building metadata, relationships between the plurality of entities; (¶¶ 31-32, 39, identified objects “can be in a relationship with each other”)  
generating, by the processing circuit, a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities. (¶¶ 7, 31, 33, 39, 56, a database/library of expressions is a universal building schema wherein an expression “can effectively represent a general or abstract criterion which may be applied to different blueprints as well as one which is specific to a particular blueprint” for identifying and evaluating objects/entities  A, B and C, etc., and their relationships in a blueprint) 

Claim 20.	One or more computer readable storage media configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
receive building metadata, the building metadata describing a plurality of components of the building; (¶¶ 31-32, 39, an expression generator receives at least 
generate, based on the building metadata, a plurality of entities, each of the plurality of entities representing one of the plurality of components; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls; the generated expression is related to identified components/objects/entities)
determine, based on the building metadata, relationships between the plurality of entities; and (¶¶ 31-32, 39, identified objects “can be in a relationship with each other”)  
generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities. (¶¶ 7, 31, 33, 39, 56, a database/library of expressions is a universal building schema wherein an expression “can effectively represent a general or abstract criterion which may be applied to different blueprints as well as one which is specific to a particular blueprint” for identifying and evaluating objects/entities  A, B and C, etc., and their relationships in a blueprint) 

Claim 2.	The building system of Claim 1, wherein the plurality of characters represent each of the one or more relationships with at least one of a single reserved character, the single reserved character linked to a particular relationship of a plurality of predefined relationships or a character set, the character set representing the particular relationship of the plurality of predefined relationships. (¶¶ 40-41, an expression comprises predetermined characters in terms of functions, parameters and operators for relating/linking objects instances in a  
Claim 15 is rejected under the same rationale.

Claim 3.	The building system of Claim 1, wherein the first entity and the one or more second entities are each represented by:
one or more type characters representing an entity type; and (¶¶ 40-41, type A object refers to an entity type)
one or more identifier characters identifying a particular instance of the entity type. (¶¶ 40-41, actual data is a particular instance of type A object to be evaluated for a particular blueprint)
Claim 16 is rejected under the same rationale.

Claim 4.	The building system of Claim 3, wherein the entity type is a particular entity type of a set of a plurality of predefined entity types. (¶ 39, there are multiple object/entity types)
Claim 17 is rejected under the same rationale.

Claim 5.	The building system of Claim 1, wherein the one metadata string of the plurality of metadata strings is referenced by a fully qualified name (FQN), wherein the FQN is an ending entity of the one metadata string. (¶¶ 40-41, each expression is a fully qualified name for evaluating an involving entity/object A in a blueprint)


Claim 6.	The building system of Claim 5, wherein a second metadata string of the plurality of metadata strings comprises:
a first part represented by a plurality of first characters, wherein the first part is the FQN; (¶¶ 32, 40-41, each expression includes characters, e.g., functions, parameters and operators for evaluating a fully qualified name such as “Fire Sprinkler” as  indicated in the expression for evaluating an involving entity/object A in a blueprint)
a separation character separating the first part from a second part; and (¶¶ 40-41, a separation character must have been used for evaluating object A in the first portion of the expression and further evaluation in the second portion of the expression) 
the second part, the second part representing one of one or more other entities related to the one metadata string. (¶¶ 39, 40-41, 56, wherein, “objects A, B and C can be related in a relationship with each other” suggests that in a more complex expression, the remaining portion of the expression evaluates other entity and its relationship with object A) 
Claim 19 is rejected under the same rationale.

Claim 7.	The building system of Claim 1, wherein the building metadata is data of a building information model (BIM); (¶ 7, 48, data is related to “numerous types of blueprints ( e.g., building or architectural plans)”)
wherein the BIM is defined by a user and represents the building and the plurality of components of the building, wherein the BIM is augmented by the user to include naming data for each of the plurality of components according to the universal building schema.  (¶¶ 37, 40-41, 48, 53-54, the expression includes names 

Claim 8.	The building system of Claim 7, wherein the BIM is augmented by the user to include a definition of a second part relating a first component of the plurality of components to one or more second components of the plurality of components; (¶¶ 32, 39, 40-41, user defined criteria including multiple objects/a first component and a second component are used for generating complex expressions)
wherein the instructions cause the one or more processors to generate a particular metadata string of the plurality of metadata strings including a first part representing the first component and the second part representing the one or more second components. (¶¶ 32, 39, 40-41, user defined criteria including multiple objects/a first component and a second component are used for generating complex expressions)

Claim 9.	The building system of Claim 7, wherein the instructions cause the one or more processors to generate, based on the building metadata, the plurality of entities by identifying, based on the BIM, the naming data for each of the plurality of components, the naming data representing the plurality of entities with an entity type and an entity identifier. (¶¶ 37, 40-41, 48, 53-54, the expression includes names such as “Fire Sprinkler”, “Ceiling”, etc., for identifying the related object types and identifiers in a blueprint)

Claim 10.	The building system of Claim 7, wherein the instructions cause the one or more processors to determine, based on the building metadata, the relationships between the plurality of entities by identifying relational information between the plurality of components indicated by the BIM. (¶¶ 37, 40-41, 48, 53-54, 

Claim 11.	The building system of Claim 1, wherein each metadata string of the plurality of metadata strings comprise:
a first part represented by a plurality of first characters, wherein the first part represents the first entity; (¶¶ 32, 40-41, each expression includes characters, e.g., functions, parameters and operators for evaluating a fully qualified name such as “Fire Sprinkler” as  indicated in the expression for evaluating an involving entity/object A in a blueprint)
one or more separation characters separating the first part from one or more second parts and the one or more second parts from each other; and (¶¶ 32, 40-41, a separation character must have been used for evaluating object A in the first portion of the expression and further evaluation in the second portion of the expression) 
the one or more second parts, each of the one or more second parts representing one of the one or more second entities. (¶¶ 39, 40-41, 56, wherein, “objects A, B and C can be related in a relationship with each other” suggests that in a more complex expression, the remaining portion of the expression evaluates other entity and its relationship with object A) 

Claim 12.	The building system of Claim 11, wherein the first entity ordered within the first part with one or more other first entities according to a predefined entity type hierarchy of the universal building schema. (¶¶ 32, 40-41, 52-51, a  predefined entity type hierarchy is imposed by defining a sequence of functions, parameters, and operators in an expression for evaluating “dwelling units of groups 

Claim 13.	The building system of Claim 12, wherein the predefined entity type hierarchy lists entities according to entity type from a building entity type to a floor entity type to a room entity type to an equipment entity type to a point entity type. (¶¶ 33, 52, 62, an expression comprising functions, parameters and operators is built based on any particular object of a type of object in association with other objects of other type of objects for evaluating, for example, “dwelling units of groups designated as R-2 and R-3 shall have door opening into the path of egress that is at least one-half of a required corridor width (e.g., 3 feet)” in a blueprint; in particular, a predefined entity type hierarchy lists entities according to entity from a certain type of building as “Dwelling Unit” in ¶ 52, a certain type of floor as “ground level” in ¶ 50, a certain type of room as “certain living space within a building” in ¶ 62 and Table 2, a certain type of f equipment as “equipment A” in ¶ 62 and a certain point entity type as “Exit Travel Distance” in ¶ 48.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 

Dalal et al., Pub. No.: US 2019/0050942:
[0074] Some embodiments of the disclosure leverage building information models (BIMs) for proactive checking of safety requirements of upcoming activities by representing safety requirements from standard sources like OSHA, NIOSH, etc. as rules to be checked… One example implementation leverages industry foundation classes (IFCs) to link a BIM's safety requirements. The IFC schema helps to streamline the process of converting models generated in any BIM authoring tool to a generic data format.

[0049] The creation of a software defined building object may include three steps:
[0050] 1. defining a building object template;
[0051] 2. creating an instance of a building object based on the template; and
[0052] 3. mapping or binding building object properties or attributes to particular BMS devices or inputs. 
[0072] In an exemplary embodiment, a specification of a class, class relationships, and properties can be defined generally as a template. For example, a template for an HVAC class may include default causal relations to equipment objects, such as VAV boxes, and to location objects, such as a floor or building. The representation of the class may be in the form of a directed graph (regardless of the underlying information structure) and not a conventional device tree form. Default properties or attributes may be established for one or more of the nodes. Instantiated objects can then be created or mapped using the relational template. The created causal relationship models may be modified at run-time or via a tool that allows modification outside of a run-time environment. For example, a tool may be provided for adding, modifying, or removing relationships, objects, classes, properties, attributes, and the like. When edits are made, the computing system or tool may be configured to dynamically adjust the model's structure (e.g., as the model is not stored as a static tree hierarchy). For example, if access pad 106 is no longer used to control access to conference room 102, the causal relationships pointing to access pad 106 may be deleted as well as its corresponding building object- but the rest of the model remains intact and unaffected. While the causal relationship models shown in FIGS. 2A-B primarily relate to software defined objects for building devices, many different building object relationships may be modeled using the systems and methods of the present disclosure. For example, other building entities (e.g., departments, employees, etc.) may be mapped to the BMS devices or software objects thereof. Therefore, using the causal relationship approach building devices may and the BMS may be linked with other enterprise systems (e.g., an HR management system having employee objects).
Tierney et al., Pub. No.: US 2021/0232724: FIGs, 7, 26-27, ¶¶ 64, 78, 83, 131, 159, 161-219.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159